Citation Nr: 1700834	
Decision Date: 01/11/17    Archive Date: 01/18/17

DOCKET NO.  06-13 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to special monthly pension (SMP) for a surviving spouse by reason of the need for regular aid and attendance of another person or by reason of being housebound.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans Services


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel


INTRODUCTION

The appellant is the surviving spouse of a Veteran who served on active duty from January 1964 to October 1973 and from January 1975 to January 1979.  The Veteran died in August 2004.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision by the Phoenix, Arizona Department of Veterans Affairs (VA) Regional Office (RO).  In September 2010, the Board remanded the claim for additional development. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on her part is required.


REMAND

The Board finds that further development of the record is needed for a proper adjudication of the instant claim.  Separate inquiries to the Social Security Administration (SSA) indicate the appellant has been both granted and denied disability benefits.  Medical records considered in connection with any SSA disability benefits decision are constructively of record and must be secured.  As any updated records of private treatment may contain pertinent information, they should also be secured.

The case is REMANDED for the following:

1. The AOJ should obtain from SSA copies of their decision(s) granting and/or denying the appellant disability benefits and the record upon which the decision(s) were made.  If such records are unavailable, the reason for their unavailability must be explained for the record.

2. The AOJ should advise the appellant that the complete records of all medical treatment she has received since October 2009 are pertinent evidence, and ask her to identify all providers of such treatment and provide authorizations for VA to secure complete records from all private providers identified.  The AOJ should secure for the record complete clinical records from all providers identified.  If any private records sought are not received pursuant to the AOJ request, the appellant should be so advised, and advised further that ultimately it is her responsibility to ensure that private treatment records are received.  

3. The AOJ should thereafter arrange for any further development suggested by the evidence received (e.g., a new VA examination, if indicated), and then review the entire record and readjudicate the claim.  If the benefit sought remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the appellant and her representative opportunity to respond, and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




